Exhibit 10.1

FIRST AMENDMENT TO THE

ON SEMICONDUCTOR

2007 EXECUTIVE INCENTIVE PLAN

ON Semiconductor Corporation (“Company”), approved and adopted the ON
Semiconductor 2007 Executive Incentive Plan (“Plan”) which became effective as
of January 1, 2007. By this instrument, the Company desires to amend the Plan to
ensure that it complies with the requirements of Section 409A of the Internal
Revenue Code of 1986 (“Code”).

1. The provisions of this First Amendment shall be effective as of January 1,
2008 (“Effective Date”), provided however, that the Plan shall be operated in
good faith compliance with Section 409A of the Code for periods beginning
January 1, 2005 through the Effective Date.

2. Section 3(A) of the Plan is hereby amended by replacing clause (vii) in its
entirety with the following:

(vii) accelerate the payment of Awards only as permitted under Section 162(m) of
the Code, provided however, that if the payment of any Award hereunder becomes
subject to the requirements of Section 409A of the Code, no acceleration shall
be permitted under this provision;

3. Section 6 of the Plan is hereby amended replacing paragraph E in its entirety
with the following:

E. The Awards under this Plan shall be paid to each Participant as soon as is
reasonably practicable after the close of the accounting books and records of
the Company for the relevant Performance Period, but in no event will payment be
made for any Performance Period ending on December 31 before January 1 or after
March 15 of the year following the year in which the Performance Period ends. If
payment by such date is administratively impracticable, payment may be made at a
later date as permitted under Treas. Reg. § 1.409A-1(b)(4)(ii).

4. This First Amendment shall amend only the provisions of the Plan as set forth
herein. Those provisions of the Plan not expressly amended shall be considered
in full force and effect.

IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
by its duly authorized representative on this 16th day of August, 2007.

 

ON SEMICONDUCTOR CORPORATION By:   /S/ G. SONNY CAVE   G. Sonny Cave, Senior
Vice President and   General Counsel